Name: 81/357/EEC: Commission Decision of 11 May 1981 fixing, pursuant to the invitation to tender opened by Regulation (EEC) No 995/81, the maximum amounts for the supply of butteroil as food aid
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-05-21

 Avis juridique important|31981D035781/357/EEC: Commission Decision of 11 May 1981 fixing, pursuant to the invitation to tender opened by Regulation (EEC) No 995/81, the maximum amounts for the supply of butteroil as food aid Official Journal L 134 , 21/05/1981 P. 0040****( 1 ) OJ NO L 148 , 28 . 6 . 1968 , P . 13 . ( 2 ) OJ NO L 291 , 19 . 11 . 1980 , P . 17 . ( 3 ) OJ NO L 104 , 15 . 4 . 1981 , P . 1 . ( 4 ) OJ NO L 43 , 15 . 2 . 1977 , P . 1 . ( 5 ) OJ NO L 363 , 31 . 12 . 1980 , P . 50 . ( 6 ) FOR A PART QUANTITY OF 500 TONNES . COMMISSION DECISION OF 11 MAY 1981 FIXING , PURSUANT TO THE INVITATION TO TENDER OPENED BY REGULATION ( EEC ) NO 995/81 , THE MAXIMUM AMOUNTS FOR THE SUPPLY OF BUTTEROIL AS FOOD AID ( 81/357/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 804/68 OF 27 JUNE 1968 ON THE COMMON ORGANIZATION OF THE MARKET IN MILK AND MILK PRODUCTS ( 1 ), AS LAST AMENDED BY THE ACT OF ACCESSION OF GREECE ( 2 ), AND IN PARTICULAR ARTICLE 6 ( 7 ) THEREOF , WHEREAS , PURSUANT TO COMMISSION REGULATION ( EEC ) NO 995/81 OF 6 APRIL 1981 ON THE DELIVERY OF VARIOUS CONSIGNMENTS OF BUTTEROIL AS FOOD AID ( 3 ), THE INTERVENTION AGENCIES OF THE MEMBER STATES HAVE INVITED TENDERS FOR THE MANUFACTURE AND THE COSTS OF DELIVERY AS FOOD AID OF 5 300 TONNES OF BUTTEROIL FOR CERTAIN THIRD COUNTRIES AND BENEFICIARY ORGANIZATIONS ; WHEREAS , IN PURSUANT OF ARTICLE 14 ( 2 ) OF COMMISSION REGULATION ( EEC ) NO 303/77 OF 14 FEBRUARY 1977 LAYING DOWN GENERAL RULES FOR THE SUPPLY OF SKIMMED-MILK POWDER AND BUTTEROIL AS FOOD AID ( 4 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 3474/80 ( 5 ), THE TENDER INTRODUCED FOR LOTS C AND M MAY BE A PART QUANTITY OF 500 TONNES OR A MULTIPLE OF 500 TONNES OF THE WHOLE OF THE LOT CONCERNED ; WHEREAS , ARTICLE 16 OF THE AFOREMENTIONED REGULATION LAYS DOWN THAT , ON THE BASIS OF TENDERS RECEIVED , A MAXIMUM AMOUNT SHALL BE FIXED FOR EACH LOT PUT UP FOR TENDER OR IT SHALL BE DECIDED NOT TO PROCEED WITH THE TENDER ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE MANAGEMENT COMMITTEE FOR MILK AND MILK PRODUCTS , HAS ADOPTED THIS DECISION : ARTICLE 1 THE MAXIMUM AMOUNTS TO BE SET FOR THE PURPOSES OF AWARDING A CONTRACT PURSUANT TO REGULATION ( EEC ) NO 995/81 SHALL BE FIXED AS FOLLOWS : // - LOT C : // 2 038 621 ECU ( NL ) ( 6 ), // // 2 043 281 ECU ( F ) ( 6 ), // - LOT D : // 1 694 673 ECU ( F ), // - LOT E : // 1 681 329 ECU ( F ), // - LOT K : // 2 085 126 ECU ( B ), // - LOT L : // 2 085 126 ECU ( B ), // - LOT M : // 2 030 771 ECU ( F ) ( 6 ), // - LOT N : // 1 959 048 ECU ( F ). // ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 11 MAY 1981 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION